Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
2.	This action is responsive to the communication filed on 1/28/22.  Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 have been amended. Claims 2, 9 and 16 have been cancelled. Claims 1, 3-8, 10-15 and 17-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (U.S. 7840547 B1 hereinafter, “Tucker”) in view of Moussa et al (U.S. 20180173714 A1 hereinafter, “Moussa”).
8.	With respect to claim 1,
Tucker discloses a computer-implemented method for searching content in a content management system by adapting queries, comprising:
generating a plurality of search rules for storage in an index, wherein each search rule is generated based on a corresponding initial search query by:
identifying one or more modifications to content and search results presented to a user based on the corresponding initial search query; and
generating each search rule comprising an action to modify the corresponding initial search query and produce a modified search query that returns a modified view of the search results having the one or more modifications to the content;
receiving a search query and contextual information relating to the search query, wherein the contextual information includes a view of a user interface of a client application;
executing a rule query against the index to identify a search rule from among the plurality of search rules based on the search query and the contextual information; 
modifying the search query by applying the action of the search rule to the search query; and
executing the modified search query to produce the modified view of the search results and select content items from the modified view of the search results (Tucker col. 1 line 54 – col. 2 lines 2, 33-49, col. 5 line 63 – col. 6 line 21, claim 26 and Fig. 1 e.g. (9) Accordingly, exemplary embodiments of the present invention include a method and a computer-readable medium having encoded program code for: receiving a first search query having a first content; rewriting the first search query into a modified search query; mapping the first search query to the modified search query in a cache memory; receiving a second search query having a second content; determining whether a portion of the second content is substantially identical to the first content; responsive to the portion of the second content being substantially identical to the first content, substituting the modified search query for the portion of the second content to form a modified second search query; and issuing a search of the modified second search query having the substituted modified search query to a backend data system to return one or more search results as responsive to the received second search query. (10) Embodiments of the present invention include methods and systems for efficient query rewriting of search queries. FIG. 1 depicts a high-level process flow of a method for efficient query rewriting in accordance with an exemplary embodiment of the present invention. At 10, as shown in FIG. 1, past search queries that were submitted to a search engine are mapped to rewritten queries, wherein each of the rewritten queries is based on a past search query, a component (e.g., a segment) of a past search query, or multiple components of a past search query in accordance to predetermined conditions. At 20, the mapping is cached in a cache memory maintained by the search engine. At 30,the search engine receives a new search query. At 40, a look-up of the mapping in the cache memory is performed to obtain a corresponding rewritten query for the new search query. At 50, the search engine issues a search of the rewritten query in place of the new search query to obtain search results for the later [as
generating a plurality of search rules for storage in an index (e.g. mapping), wherein each search rule is generated based on a corresponding initial search query (e.g. first/past query) by:
identifying one or more modifications (e.g. modified) to content and search results (e.g. document set) presented to a user based on the corresponding initial search query; and
generating each search rule comprising an action (e.g. modify/rewrite the query) to modify the corresponding initial search query and produce a modified search query that returns a modified view of the search results having the one or more modifications to the content;
receiving a search query (e.g. second query) and contextual information relating to the search query (e.g. first query), wherein the contextual information includes a view of a user interface (e.g. the search interface) of a client application;
executing a rule query against the index to identify a search rule from among the plurality of search rules based on the search query and the contextual information; 
modifying the search query by applying the action (e.g. modifying the query based on past modification) of the search rule to the search query; and
executing the modified search query to produce the modified view of the search results and select content items from the modified view of the search results]. (25) In still another kind of query modification, the frequency and context with which terms occur in a set of resulting documents are used to rewrite frequent user queries. For this query modification, a user query frequently entered at the search site is first submitted to the site's backend data system to find a set of documents relating to the user query. The resulting document set is then semantically related through mapping of an ordered semantic list of pairs of {term, weight}, where weight indicates the degree to which a term is over-represented in the document set).
Although Tucker substantially teaches the claimed invention, Tucker does not explicitly indicate
an order of content in a view of search results;
wherein the contextual information includes a user identifier and a view of a user interface of a client application.
Moussa teaches the limitations by stating
identifying one or more modifications to content and an order of content in a view of search results presented to a user based on the corresponding initial search query; and
produce a modified search query that returns a modified view of the search results having the one or more modifications to the content and the order of content;
receiving a search query and contextual information relating to the search query, wherein the contextual information includes a user identifier and a view of a user interface of a client application (Moussa [0037] – [0040] e.g. [0037] The tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search result to provide a more relevant set of search results to the user. Classification tags may also be used to, without limitation, filter, rank, promote, and/or demote, search results including interactive conversation services. [0039] Personalization data, based on user preference and/or historical user behavior (e.g., collected from a clickstream), can be associated with a machine identifier, an account/user identifier, etc. In this manner, the same machine identifier, etc. can be submitted with the query 607 and maintained locally and/or remotely in a user data profile (UDP) for using in refining the ranking and/or grouping of the search results for a particular machine and/or user. The placement and/or presentation of one or more search results (e.g., the results 604) by the search results interface support manager 622 may be arranged by static placement (e.g., top of page, middle of page, bottom of page) or it can be managed by dynamic placement based on ranking and grouping parameters, typically subject to some normalization among different schemes. [0040] In various implementations, the query is modified based on user references, past search history, etc. For example, if the user prefers to fly on United Airlines flights, and the Hipmunk bot is returned as a search result, then the flight query may be modified such that the contextualized response 626 displays and/or otherwise ranks per the preference for United Airlines flights [as
identifying one or more modifications (e.g. filtering search result; referring to the instant applicant’s specification [0027]) to content and an order (e.g. rank) of content in a view of search results presented to a user based on the corresponding initial search query (e.g. past search history);
produce a modified search query that returns a modified view of the search results having the one or more modifications to the content and the order of content (e.g. rank);
receiving a search query (e.g. the query) and contextual information relating to the search query (e.g. past search history), wherein the contextual information includes a user identifier (e.g. user identifier) and a view of a user interface of a client application (e.g. Figs. 1-4)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Tucker and Moussa, to provide a system for integrating an interactive conversation service user interface into a search results user interface page (Moussa [0002]). 
8.	With respect to claim 3,
	Tucker further discloses wherein a generated search rule is applied to a subsequent search query when a precondition is satisfied, wherein the precondition is selected based on one or more from a group of: the search query, and the contextual information (Tucker col. 5 lines 46-62 and Fig. 1 e.g. For example, an original user query for "bat man movie" is converted or modified to a more common or popular phrase "batman movie" as a rewritten query. In another example, an original user query "City of New York" is rewritten as a more common or popular phrase "New York City". In another kind of query modification, phrase augmentation is also performed, wherein related terms are added to a search query to expand the semantic scope of the search results (i.e., the set of documents potentially returned as search results). For example, an original user query for "batman movie" is converted or modified to "batman movie or robin movie" as a rewritten query).
9.	With respect to claim 5,
	Tucker further discloses wherein the content items and the plurality of search rules are indexed in a same index (Tucker col. 1 line 54 – col. 2 lines 2, 33-49, col. 5 line 63 – col. 6 line 21, claim 26 and Fig. 1 e.g. mapping).
10.	With respect to claim 7,
	Tucker further discloses wherein the client application is a search-based application (Tucker col. 1 line 54 – col. 2 lines 2, 33-49, col. 5 line 63 – col. 6 line 21, claim 26 and Fig. 1 e.g. the search interface).
11.	Claims 8, 10, 12 and 14 are same as claims 1, 3, 5 and 7 and are rejected for the same reasons as applied hereinabove.
12.	Claims 15, 17 and 19 are same as claims 1, 3 and 5 and are rejected for the same reasons as applied hereinabove.

13.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Moussa, and further in view of Upstill.
14.	With respect to claim 4,
Tucker further discloses
wherein the precondition is satisfied when a keyword is included in the subsequent search query (Tucker col. 5 lines 46-62 and Fig. 1 e.g. For example, an original user query for "bat man movie" is converted or modified to a more common or popular phrase "batman movie" as a rewritten query. In another example, an original user query "City of New York" is rewritten as a more common or popular phrase "New York City". In another kind of query modification, phrase augmentation is also performed, wherein related terms are added to a search query to expand the semantic scope of the search results (i.e., the set of documents potentially returned as search results). For example, an original user query for "batman movie" is converted or modified to "batman movie or robin movie" as a rewritten query).
Although Tucker and Moussa combination substantially teaches the claimed invention, they do not explicitly indicate wherein the keyword is selected by a machine learning model trained using a training set of data generated from user interactions with results of prior modified search queries.
Upstill teaches the limitations by stating wherein the keyword is selected by a machine learning model trained using a training set of data generated from user interactions with results of prior modified search queries (Upstill [0040], [0087], [0110], [0120], [0128] e.g. search term; machine-learned model).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Tucker, Moussa and Upstill, to provide sophisticated data solutions to quickly and accurately access data desired by users from massive amounts of data managed by the business enterprise (Tucker [0003]). 
15.	Claim 11 is same as claim 4 and is rejected for the same reasons as applied hereinabove.
16.	Claim 18 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

17.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Moussa, and further in view of Hartig.
18.	With respect to claim 6,
Although Tucker and Moussa combination substantially teaches the claimed invention, they do not explicitly indicate wherein the rule query and the search query are executed by a search service using an index selected from a plurality of indexes each associated with a different tenant.
Hartig teaches the limitations by stating wherein the rule query and the search query are executed by a search service using an index selected from a plurality of indexes each associated with a different tenant (Hartig [0054], [0056] e.g. [0054] TREX is a search engine in the SAP NetWeaver integrated technology platform produced by SAP AG.  TREX stands for Text Retrieval and information EXtraction.  TREX supports various kinds of text search, including exact search, boolean search, wildcard search, linguistic search (grammatical variants are normalized for the index search) and fuzzy search (input strings that differ by a few letters from an index term are normalized for the index search).  The content associated with the TREX search engine is stored in a TREX persistence layer that includes physical TREX indexes described below. [0056] In the instant implementation, separate indexes are defined for each tenant.  The separate indexes use TREX namespace, which separates the tenant content associated with different tenants).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Tucker, Moussa and Hartig, to provide sophisticated data solutions to quickly and accurately access data desired by users from massive amounts of data managed by the business enterprise (Tucker [0003]). 
19.	Claim 13 is same as claim 6 and is rejected for the same reasons as applied hereinabove.
20.	Claim 20 is same as claim 6 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
21.	Applicant’s remarks and arguments presented on 1/28/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
22.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
23.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 24, 2022